DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 9 &11-16 are pending in the application. Claim 9 is amended. Claim 10 is are cancelled. Claim 16 is added.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sareen et al. (US 20160088284, hereinafter Sareen) in view of Koh et al. (US 20210235802, hereinafter Koh) and Kim (US 11004133B1, hereafter, Kim)

Regarding Claim 9, Sareen discloses a method of identifying apparel size for a user ([0190], FIG. 14) comprising: 
capturing body measurements of a user ([0172] raw body scan data type, photographs taken in some other mechanism, (e.g. webcam or single camera)  for  (1) raw body scan data 172, (2) body measurements and other shape data 176 and (3) photographs 174; [0184],  measuring the shape of a consumer's body using lasers, cameras, structured light, radio waves; [0229], Digital images 174 from a single camera creating consumer avatar 171 or fit model avatar 173);
comparing said captured body measurements of the user to apparel specifications of an apparel ([0238], consumer's body measurements and other shape data 176 are queried from avatar processing system 160 and are compared against 3D virtual garment measurements 184 of 3D virtual garment 183 at corresponding points of measure);
defining a total weighted variance, said total weighted variance including a total of the percentage variance for each said apparel specification of the apparel ([0238], root mean square (rms) of the deviations of these two sets of measurements (body measurements 176 vs. 3D virtual garment measurements 184) is calculated for each size available for production sample garment 59; [0229]);
identifying fit quality of said apparel ([0252], determine qualitative and quantitative data with respect to the outcome of the simulation and create fit analysis object to store this qualitative and quantitative data. Fit analysis may include deriving qualitative and quantitative data from a consumer drape 1102 for multiple sizes for a specific garment, or just one single size; [0253], determine how well or how poor a garment fits an avatar using stretch values); and 
Sareen further discloses determining  whether the size that results in the lowest rms is sufficient for an initial guess and assess the strength of the initial guess which depends on the accuracy of which the consumer avatar 161 accurately duplicates the size, shape and proportion of consumer body 22 ([0239]).
However, Sareen does not explicitly disclose identifying fit anomaly of said apparel, wherein apparel size fitting the user is identified.
Koh teaches identifying fit anomaly of said apparel, wherein apparel size fitting the user is identified ([0129], determining  an error function based on the results of the sizing ML module and the actual measurement (identifying fit anomaly) [0138], FIG. 7,  If the sizing results have any formal problems, for example being out-of-bounds, unreasonably small or large, and so on, as determined at 713, the process returns to 701, and similarly displays an error message or other communication may be displayed to the user to enable to user to retake the images).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of identifying fit anomaly as taught by  Koh ([0138]) into the apparel sizing system of Sareen in order to provide system for accurately extracting body measurements from 2D photos that everyone can easily take photos of themselves and benefit from full body measurement extraction  (Koh, [0083]).
While Sareen  discloses root mean square (rms) of the deviations of these two sets of measurements (body measurements 176 vs. 3D virtual garment measurements 184([0238]), Koh also teaches determining an error function based on the results of the segmentation deep learning network (DLN and the actual body segmentation ([0125])
However, Sareen & Koh do not explicitly disclose defining percentage variance for each apparel specification for the apparel.
Kim teaches defining percentage variance for each apparel specification for the apparel (Col. 9, ll. 5-15, the score calculation module 120 determines a relational score of a measurement with respect to an average of a population of a same measurement of other garments designated as a same size as the garment and determines a relational score of a measurement with respect to a same measurement of a garment in a size that is purchased more frequently than any other size (e.g., most commonly purchased size). The relational score may include a distance, a percentage, a multiple of a standard deviation (e.g., z-score) from the average measurement).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of defining percentage variance as taught by  Kim (Col. 9, ll. 5-15 ) into the apparel sizing system of Sareen  & Koh in order to provide to provide accurate information to help consumers select garments that are a correct size and fit consistent with consumer preferences. Accordingly, techniques described herein lead to increased purchasing confidence, reduced return rates, and improved user satisfaction to streamline online shopping transactions (Kim, Col. 2, ll. 20-26).

Regarding Claim 11, Sareen in view of Koh and Kim discloses the he method of claim 9, wherein said fit quality evaluates said captured body measurements of the user and body measurements of an apparel model, said apparel model wearing said apparel ([0249] FIG. 21 ; [0256], FIG. 22, a visual representation or image of the consumer drape using a color tension map to show the parts of the garment that are fitting tight, loose, or well).

Regarding Claim 12, Sareen in view of Koh and Kim discloses the he method of claim 11, wherein said fit quality includes a comparison of a first, body measurement to a second body measurement for each said user and said apparel model  ([0166], FIG. 8, fit analysis process executed which results in creating original sample fit data 18; [0252]  , deriving qualitative and quantitative data from a consumer drape 1102 for multiple sizes for a specific garment, or just one single size).
Regarding Claim 13, Sareen in view of Koh and Kim discloses the he method of claim 11, wherein said comparison of the first body measurement to said second body measurement defines a grade of fit  ([0184]; [0252], deriving qualitative and quantitative data from a consumer drape 1102 for multiple sizes for a specific garment, or just one single size).

Regarding Claim 14, Sareen in view of Koh and Kim discloses the he method of claim 11, wherein said fit anomaly identifies when said captured user body measurements and said apparel specifications varies from said apparel model body measurements and said apparel specifications ([0108], provide or utilize a widely used technical pack 54 with specifications for how the style is to be made and/or may provide or use a production sample garment 59 for reference; [0468]).

Regarding Claim 15, Sareen in view of Koh and Kim discloses the he method of claim 11.	Koh further teaches wherein said variation is greater than a certain percent for example 20% ([0138], FIG. 7,  If the sizing results have any formal problems, for example being out-of-bounds, unreasonably small or large, and so on, as determined).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of identifying fit anomaly as taught by  Koh ([0138]) into the apparel sizing system of Sareen in order to provide system for accurately extracting body measurements from 2D photos that everyone can easily take photos of themselves and benefit from full body measurement extraction  (Koh, [0083]).
Furthermore, the teaching of the prior art of variation is greater than a certain percent for example 20% is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of variation is greater than a certain percent for example 20% would have yielded predictable results of improving quality of the measurement.
Regarding Claims 16, Method claim 16 corresponding method claimed in claims 9, 14 and 15 and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Kim discloses a user 106 may use slider bars (like the ones shown in FIG. 7C) to set thresholds between which he or she wants the fit characteristic associated with a new garment to fall within. This may refine the number of indicators (e.g., triangles) that appear on the graphical representation 738 to those that fall within the thresholds determined by the user 106. The graphical representation 738 is one example of a graphical representation that visually compares a plurality of garments with respect to a fit characteristic, and any other presentation or configuration may be used (Col. 18. ll. 51-63)

    PNG
    media_image1.png
    352
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    363
    512
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of defining percentage variance as taught by  Kim (Col. 9, ll. 5-15 ) into the apparel sizing system of Sareen  & Koh in order to provide to provide accurate information to help consumers select garments that are a correct size and fit consistent with consumer preferences. Accordingly, techniques described herein lead to increased purchasing confidence, reduced return rates, and improved user satisfaction to streamline online shopping transactions (Kim, Col. 2, ll. 20-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/           Examiner, Art Unit 2487